Iuttle, J.
1. As to the questions of law raised in the present record, save that dealt with in the next headnote, this case is controlled hy the decision of this court in the case of Petty v. B. & W. R. R. Co., 109 Ga. 666.
.2. A stipulation manifestly designed for the benefit of the company, to the effect that a beneficiary would not be paid under the relief and hospital system unless the employee first filed with the proper officers of this department satisfactory releases, does not authorize one who has received benefits at'the hands of this department in accordance with his terms of membership therein, to prosecute his claim -for damages merely because he has failed or refused to execute such a release.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.